
	
		I
		111th CONGRESS
		2d Session
		H. R. 6022
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2010
			Mr. Courtney
			 introduced the following bill; which was referred to the
			 Committee on Small
			 Business, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To improve the Federal contracting process with respect
		  to veterans, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veteran-Owned Small Business Contracting Fairness Act of
			 2010.
		2.Parity in small
			 business set-asidesSection
			 31(b)(2)(B) of the Small Business Act (15 U.S.C. 657a(b)(2)(B)) is amended by
			 striking shall and inserting may.
		3.Verification of
			 veteran-owned businesses
			(a)In
			 generalSection 8127(f) of
			 title 38, United States Code, is amended—
				(1)in paragraph (1)
			 by striking through (6) and inserting through
			 (7); and
				(2)by adding at the
			 end the following:
					
						(7)A
				business concern may not be included in the database until the Secretary
				verifies that the concern is a small business concern owned and controlled by
				veterans or a small business concern owned and controlled by service-disabled
				veterans.
						.
				(b)Procurement
			 program for small business concerns owned and controlled by service-Disabled
			 veterans
				(1)In
			 generalSection 36 of the Small Business Act (15 U.S.C. 657f) is
			 amended by adding at the end the following:
					
						(f)VerificationA business concern may not participate in
				the program under this section unless such concern is included as a small
				business concern owned and controlled by service-disabled veterans in the
				database maintained by the Secretary of Veterans Affairs pursuant to section
				8127(f) of title 38, United States
				Code.
						.
				(2)Effective
			 dateThe amendment in paragraph (1) shall take effect on the date
			 that is 60 days after the date of enactment of this Act.
				4.Misrepresentation
			 with respect to small business concerns owned and controlled by
			 service-disabled veteransSection 16(d)(1) of the Small Business Act
			 (15 U.S.C. 645(d)(1)) is amended—
			(1)in the matter
			 preceding subparagraph (A) by inserting a small business concern
			 owned and controlled by service-disabled veterans, before
			 or a small business concern owned and controlled by
			 women; and
			(2)in subparagraph
			 (A) by striking or 31 and inserting 31, or 36.
			
